COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Kevin John Herne v. Megan Majorie Herne

Appellate case number:     01-21-00291-CV

Trial court case number: 2020-27857

Trial court:               280th District Court of Harris County

        The record in this appeal was due on June 29, 2021. The clerk’s record was filed on
September 1, 2021, but the reporter’s record has not been filed. On July 2, 2021, the Clerk of this
Court notified appellant that the court reporter responsible for preparing the record in this appeal
informed the Court that the record had not been filed because appellant either (1) failed to request
the reporter’s record or (2) had not made arrangements to pay for the record. See TEX. R. APP. P.
35.3(b). The Clerk further notified appellant that unless he caused the reporter’s record to be filed
in this Court, made arrangements to pay for the reporter’s record, or provided proof that he is
entitled to proceed without payment of costs by August 2, 2021, the Court might consider the
appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). On September 1, 2021, appellant
filed a notice with the Court averring that appellant subsequently requested the reporter’s record.
However, to date, a reporter’s record still has not been filed.

        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30 days
of the date of this order. See TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: __/s/ Gordon Goodman_________
                                  Acting individually


Date: ____June 16, 2022______